Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The response after Final filed April 26, 2022 is acknowledged and entered.   Claim 14 was cancelled and claims 11, 13 and 15 were amended.  Claims 1-13 and 15-20 pending in the instant application.  
Claims 13 and 15-19 are allowed.  

Election/Restrictions
Claims 1-12, drawn to non-elected invention, are hereby canceled via Examiner’s amendment. The species election requirement as set forth in the Office action mailed on July 30, 2021, is hereby withdrawn.  

Examiner’s Comments
The objection to claim 15 is withdrawn in view of amendment of claim 15 in the amendment filed April 26, 2022.

The objection to the specification is withdrawn in view of amendment of the specification and the sequence listing filed April 26, 2022.

The rejection of claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sprecher (WO9512674)  in view of Genscript (Peptide Modification Services, GenScript, genscript.com/peptide_modification.html, accessed on 7/27/2021, cited previously) is withdrawn in view of amendment of claim 13 to include the limitations of claim 14 in the response filed April 26, 2022.




Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Roy D. Gross on May 13, 2022.
The application has been amended as follows:

Claims 1-12 and 20. (Canceled) 

Claims 13, 15-19 remain as filed in the claims April 26, 2022.

Claims 13 and 15-19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Sprecher (WO9512674, cited previously).
Sprecher teaches a method of inhibiting blood coagulation comprising administering a pharmaceutical composition comprising Kunitz-type inhibitor (see claims 17, 20-21 and 28).  Sprecher teaches wherein the inhibitor comprises the sequence Xaa Cys Leu Leu Pro Leu Asp Tyr Gly Pro Cys Arg Ala Leu wherein Xaa can be any amino acid except cysteine (see claim 17).  The peptide above is identical to instant SEQ ID NO: 11 except wherein Xaa is ILE.  However, Sprecher teaches that Xaa can be any amino acid other than Cys which would encompass ILE.  Furthermore, Sprecher teaches wherein the inhibitor comprises amino acids 34 through 152 of SEQ ID NO: 2 which would comprise instant SEQ ID NO: 11 (see Example 5). However, Sprecher is silent to wherein the peptide consists of 10-18 amino acid and the N-terminal acylated.  There is not teaching, suggestion or motivation to make a peptide consisting of 10-18 amino acids and comprise one of SEQ ID Nos:1 1, 12, 16 or 17 for reducing coagulation.

Conclusion
Claims 13 and 15-19 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654